Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 recites: “A nonwoven laminate comprising: a cellular film containing a plurality of spaced apart cavities that encapsulate a gas, wherein the cellular film contains a first film layer and a second film layer and wherein a plurality of concave sections are formed in the first film layer and the second film layer is flat, wherein the cavities have a height of from about 1 to about 25 millimeters; a coform nonwoven web positioned adjacent to the cellular film, wherein the coform nonwoven web comprises a composite matrix formed from a combination of synthetic fibers and an absorbent material- wherein the laminate defines an exterior surface having a three- dimensional texture that includes a plurality of peaks and valleys, wherein the peaks and valleys have a peak to valley ratio of about 1.5 to about 6.”
The closest prior art, Day et al (USPGPUB 2007/0045903), discloses a process for forming cushioning elastic laminates including blown film and one or more fibrous nonwoven webs [0005]. In one embodiment, a film nonwoven laminate having cushioning cells includes a nascent blown film sheet including a first film layer, a second film layer, and a plurality of cushioning cells defined between the first film layer and the second film layer; and a fibrous nonwoven web bonded to the nascent film sheet (a nonwoven web positioned adjacent to the cellular film) [0014]. Referring to FIGS. 3 and 4, an embodiment of a film nonwoven laminate material 34 is illustrated having cushioning cells 70 with an internal gas volume 78 defined between a first blown film layer 72 and a second blown film layer 74.  The blown film layers 72, 74 are bonded together in the continuous bonded region 76 between the cushioning cells 70 (wherein the laminate defines an exterior surface having a three-dimensional texture that includes a plurality of peaks and valleys) [0070]. The second blown film layer 74 is bonded to a nonwoven web material 18 [0071].

    PNG
    media_image1.png
    744
    609
    media_image1.png
    Greyscale

The first layer of the film is deformed during the process to form the cavities [0043-0045]. The second layer of the film is flat (A nonwoven laminate comprising: a cellular film containing a plurality of spaced apart cavities that encapsulate a gas, wherein the cellular film contains a first film layer and a second film layer and wherein a plurality of concave sections are formed in the first film layer and the second film layer is flat) [0043] [Fig. 4]. 
Day fails to disclose the height of the cells/cavities. Day fails to disclose using a coform nonwoven web comprising a composite matrix formed from a combination of synthetic fibers and an absorbent material. Day fails to disclose the peak to valley ratio.
Claims 2-3, 5-10, 12-15, 19-21, and 23-25 are allowed as depending on claim 1.
Examiner’s note: Applicant’s arguments on pages 9-18 of the Appeal Brief dated 4/1/2021 regarding the claimed cavity height and the claimed peak to valley ratio are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781